Exhibit 10(b)




Summary of Compensation for Sumner M. Redstone, Chairman Emeritus




As previously disclosed, on February 2, 2016, Sumner M. Redstone resigned from
his position as Executive Chairman of the Board of Directors (the “Board”) of
CBS Corporation (the “Company”), and on February 3, 2016, the Board appointed
Mr. Redstone to the position of Chairman Emeritus. In connection with this
appointment, Mr. Redstone will continue his employment with the Company as an
at-will employee and will continue to serve as a director of the Company. In
addition, the Compensation Committee of the Board approved a new compensation
arrangement with Mr. Redstone as follows:


•                 Mr. Redstone will receive an annual payment of $1 million,
payable in accordance with the Company’s customary payroll practices, for his
continuing role with the Company as Chairman Emeritus who will be available for
advice and consultation, and in recognition of many years of leadership as
Executive Chairman of the Board and his significant historical contributions to
the Company during his previous executive positions.


•                 Mr. Redstone will continue to be eligible to participate in
the Company-sponsored benefits and deferred compensation programs and other
benefits, including indemnification and life insurance during his employment,
that were previously available to him under his prior employment agreement.


A copy of Mr. Redstone’s prior employment agreement dated December 29, 2005 has
been filed with the Securities and Exchange Commission as Exhibit 10.1 to the
Company’s Current Report on Form 8-K filed December 30, 2005; a copy of the
letter agreement dated March 13, 2007 amending the prior employment agreement
has been filed with the Securities and Exchange Commission as Exhibit 10 to the
Company’s Current Report on Form 8-K filed March 16, 2007; and a copy of the
letter agreement dated December 10, 2008 further amending the prior employment
agreement has been filed with the Securities and Exchange Commission as Exhibit
10(m) to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2008.







